Title: To John Adams from Hezekiah Niles, 4 June 1817
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore, June 4. 1817
				
				It is with warm feelings that I acknowledge the favor you have conferred upon me by your letter of the 25th ult. accompanied by the very interesting pamphlet you forwarded. After carefully using it for the purposes proposed, I will faithfully return it. I do not wish to be thought to as saying what I do not believe, which is not my point, when I assure you of my belief that this pamphlet may do much good in settling questions about the “principles of the revolution,” as well as those which concern a “national character.”I am inclined to believe that the want of a proper understanding of the former, & a firm establishment of the latter, is much owing to our having too many politicians & too  few statesmen. The people are beginning to make a wide distinction between these—and statesmen seem to be coming into request.Speaking to Peter Edes, son of the Edes who printed the Boston Gazette, during the revolution (who is now on a visit to his son in this place) I asked if he wuld give   me a list of those who, disguised as indians destroyed the tea at Boston. Posterity would be pleased to have their names—& I do not know that they are any where preserved. He suggested the idea that you could furnish the list. If so, & my request is not deemed an improper one, I should feel thankful to receive it, from you.   With sincere respect / I have the honor to be your much obliged st.
				
					H Niles
				
				
			